Citation Nr: 1106475	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  05-38 516	)	DATE
	)
		)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a bilateral hearing 
loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Spouse




ATTORNEY FOR THE BOARD

J.M. Rutkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to November 
1970. 

This matter comes before the Board of Veterans' Appeals (Board) 
on merged appeal from March 2005 and March 2008 rating decisions 
of the Department of Veterans Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma, which denied service connection for a 
bilateral hearing loss and tinnitus, respectively.   

The Veteran testified at an April 2009 videoconference hearing 
before Veterans Law Judge K. Parakkal, and at a November 2010 
Travel Board hearing at the Muskogee RO before Acting Veterans 
Law Judge P. Sorisio.  Transcripts of both hearings have been 
associated with the claims file. 

As noted in the Board's March 2010 remand, there is no evidence 
in the claims file showing that the Veteran filed a timely 
substantive appeal with respect to his service connection claim 
for tinnitus.  See 38 C.F.R. §§ 20.200, 20.202, 20.302(b) (2010).  
In this regard, when the Veteran presented testimony at the April 
2009 hearing, no substantive appeal had been filed as of that 
date.  In order to have perfected his appeal within the 
prescribed time limits, the Veteran needed to submit a VA Form 9 
or the equivalent within one year of the March 27, 2008 rating 
decision denying his claim or within 60 days of the September 15, 
2008 statement of the case (SOC), whichever was later.  See 
38 C.F.R. §§ 20.202, 20.302(b).  As no substantive appeal had 
been received by March 27, 2009, which was the latest date for 
the Veteran to submit his substantive appeal, the Board finds 
that a timely substantive appeal was not filed.  See id.  

At the time of the April 2009 hearing, it was not clear whether 
the Board would have jurisdiction over the Veteran's tinnitus 
claim.  Nevertheless, the Board took testimony on this claim in 
case it later emerged with further development that the Veteran 
had in fact filed a timely substantive appeal.  In this regard, 
it was noted that a temporary file at the Muskogee RO which had 
not yet been associated with the claims file might contain such a 
substantive appeal.  However, the temporary file, which has since 
been copied and associated with the main claims file, did not 
contain a substantive appeal regarding the tinnitus claim.  As 
the Veteran indicated in an October 2009 statement that he wished 
to present testimony regarding the Board's jurisdiction over his 
tinnitus claim, the Board remanded this claim in March 2010 to 
afford the Veteran such an opportunity.  At this hearing, held in 
November 2010, the Veteran again presented testimony regarding 
the merits of his tinnitus claim but did not offer argument as to 
whether he had filed a timely substantive appeal.  Given the 
procedural history discussed above and in light of recent case 
law, the Board finds that although a timely substantive appeal 
has not been filed, it may still exercise jurisdiction over the 
Veteran's tinnitus claim for the following reasons. 

During the pendency of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in which it 
held that a timely filed substantive appeal is not a 
jurisdictional bar to Board review, and it is thus within the 
Board's discretion to waive the issue of timeliness or to decline 
exercising jurisdiction over the claim.  See Percy v. Shinseki, 
23 Vet. App. 37, 44-46 (2009).  Because the Veteran has now 
presented testimony regarding his tinnitus claim at two Board 
hearings, and because the Veteran may well have thought that in 
appealing his claim for hearing loss-as well as a number of 
other claims which are no longer at issue-he had also perfected 
an appeal as to the tinnitus claim, the Board finds that there is 
good cause to waive the issue of timeliness due to what 
understandably may have been a confusing process.  See Percy, 23 
Vet. App. at 44-46.  Thus, the requirement that the Veteran file 
a timely substantive appeal is waived and the Board will exercise 
jurisdiction over the Veteran's tinnitus claim.  See id. 

With regard to the Veteran's service connection claim for 
tinnitus, the Board notes that VA treatment records have been 
associated with the claims file after it was last adjudicated and 
a September 2008 SOC was issued.  Under 38 C.F.R. § 20.1304 
(2010), pertinent evidence received by VA must be considered by 
the agency of original jurisdiction (AOJ) in the first instance 
unless this procedural right is waived by the Veteran.  Here, 
although the Veteran did not waive this right, the VA treatment 
records at issue are dated after September 2008 and make no 
mention of the Veteran's tinnitus.  Thus, they have no bearing on 
this claim and will not be considered.  As such, they are not 
pertinent and therefore 38 C.F.R. § 20.1304 does not apply.  The 
Board may proceed with appellate review.

As noted above, in March 2010 the Board remanded these claims for 
further development.  They now return for appellate review. 


FINDINGS OF FACT

1.  The Veteran does not have a current hearing loss disability 
of the right ear. 

2.  The Veteran's left ear hearing loss did not manifest in 
active service or for decades after service, was caused in part 
by post-service acoustic trauma, and has not otherwise been shown 
to be related to service. 

3.  The Veteran has tinnitus only in the left ear which first 
manifested in 1995, decades after service, and was caused by 
post-service acoustic trauma. 


CONCLUSIONS OF LAW

1.  A bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may it be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 
3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file, and has an obligation to provide an 
adequate statement of reasons or bases supporting its decision.  
See 38 U.S.C.A. § 7104 (West 2002); Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000).  While the Board must review the 
entire record, it need not discuss each piece of evidence.  See 
id.  The analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, on 
the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly discussed 
herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  The 
law requires only that the Board address its reasons for 
rejecting evidence favorable to the Veteran.  Id.  

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have the 
same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When all the evidence is assembled, VA is responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Id.

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's service connection claims for a 
bilateral hearing loss disability and tinnitus, the Board finds 
for the following reasons that VA's duty to notify and assist the 
Veteran under the VCAA has either been met or that any 
deficiencies in this regard constituted harmless error and did 
not prejudice the Veteran's claims. 

The VCAA provides that VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United 
States Court of Appeals for Veterans Claims (Court) held that VA 
must inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) that 
VA will seek to provide; and (3) that the claimant is expected to 
provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This 
notice should generally be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006), 
the Court observed that a claim of entitlement to service 
connection consists of five elements: (1) veteran status; (2) 
existence of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  See 38 U.S.C. § 5103(a).  Compliance with the 
first Quartuccio element requires notice of these five elements.  
See id. at 486. 

With respect to the Veteran's hearing loss claim, letters dated 
in December 2004 and January 2005, which were sent prior to the 
initial rating decision in this matter, notified the Veteran of 
the first three elements of service connection and of the 
Veteran's and VA's respective responsibilities for obtaining 
evidence in support of his claim.  However, they did not provide 
notice regarding the degree of disability or the effective date.  
This deficiency was cured by a April 2007 letter notifying the 
Veteran of these last two elements.  Although it was not sent 
prior to initial adjudication of the Veteran's claim, the Veteran 
had an opportunity to respond with additional argument and 
evidence before his claim was subsequently readjudicated and 
supplemental statements of the case (SSOC's) issued in November 
2007 and June 2010.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 
Vet. App. 370 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as an 
SOC or SSOC, is sufficient to cure a timing defect).  With 
respect to the Veteran's claim for tinnitus, a November 2007 
letter satisfied all notice requirements under the VCAA and was 
sent prior to the initial rating decision in this matter.  The 
Board concludes that the duty to notify has been satisfied. 

The VCAA further provides that VA has a duty to assist the 
veteran in the development of the claim.  See 38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  This duty includes assisting him in 
obtaining service treatment records and other pertinent treatment 
records, as well as providing an examination or obtaining a 
medical opinion when such is necessary to make a decision on the 
claim.  See id.

The Board concludes that the duty to assist has been satisfied.  
The Veteran's service treatment records and VA treatment records 
are in the file.  The Veteran has not identified any other 
outstanding records that he wanted VA to obtain or that he felt 
were relevant to the present claims.  The Board concludes that 
the duty to assist has been satisfied with respect to obtaining 
relevant evidence on the Veteran's behalf. 

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.  See 38 U.S.C.A. 
§ 5103A; 38 C.F.R. §§ 3.159(c)(4), 3.326(a); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  When VA undertakes to provide 
a VA examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  

Here, the RO provided the Veteran with an appropriate 
audiological examination in January 2008.  The Board finds that 
the VA examination obtained in this case is adequate for 
decision-making purposes as the examiner reviewed the claims 
file, interviewed and examined the Veteran, reported the clinical 
findings in detail, and provided complete rationales for the 
opinions or conclusions stated which are grounded in and 
consistent with the evidence of record.  Accordingly, the Board 
finds that VA's duty to assist with respect to obtaining a VA 
examination has been met.  See 38 C.F.R. §§ 3.159(c)(4), Barr, 21 
Vet. App. at 312.  

The Board notes that with respect to the Veteran's hearing loss 
claim, the examiner stated that she was unable to provide an 
opinion as to whether the Veteran's hearing loss was related to 
service without resorting to speculation.  For the following 
reasons, the Board finds that the examiner's stated inability to 
render an opinion did not affect the adequacy of the examination.  

In Jones v. Shinseki, 23 Vet. App. 382, 391 (2010), the Court 
held that an examination is not inadequate merely because the 
examiner states that he or she cannot reach a conclusion without 
resort to speculation.  The Court stated that when an examiner 
has done all that reasonably should be done to become informed 
about a case and the inability to render a requested opinion is 
adequately explained by the examiner or otherwise apparent in the 
Board's review of the evidence, there is nothing further to be 
obtained from that particular examiner.  Id.  Moreover, the Court 
held that VA is not bound to obtain additional medical opinions 
until it declares that no further examinations would assist the 
claimant.  Id.  Rather, this assessment is inherent in a finding 
that the duty to assist has been fulfilled.  Id.  In this regard, 
the Court noted that further medical evidence need not be 
obtained if the available medical evidence itself indicates that 
determining the cause of a disability is speculative.  See id. 
(quoting Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009).  The 
Court concluded that while VA has a duty to assist the claimant 
by providing a medical examination in certain situations, that 
duty does not extend to requiring a VA physician to render an 
opinion beyond what may reasonably be concluded from the 
procurable medical evidence.  Id.  

In the present case, the examiner explained that an opinion could 
not be provided without resorting to speculation because the 
Veteran's October 1970 separation examination did not contain the 
results of an audiogram and the Veteran had a history of 
significant post-service occupational noise exposure as well as 
an injury to his left ear which resulted in significant hearing 
loss.  The Board finds that the examiner's explanation as to why 
she was unable to form a medical opinion without resorting to 
speculation is adequate given the available medical evidence and 
the Veteran's reported history.  See id.; see also Roberts v. 
West, 13 Vet. App. 185, 189 (1999).  There is no indication that 
additional tests or additional medical records not yet associated 
with the claims file would yield new information not already 
considered in the January 2008 examination.  Thus, the Board 
finds that the duty to provide an adequate VA examination has 
been satisfied and that no further examinations or opinions are 
needed.  However, the Board will not accord the examiner's stated 
inability to render an opinion without resorting to speculation 
any weight either in favor of or against the Veteran's claim.  
See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009) (holding 
that the Court did not err as a matter of law when it treated as 
"non-evidence" an examiner's statement that recites the inability 
to come to an opinion). 

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the Court held 
that a remand by the Board confers upon the Veteran as a matter 
of law the right to compliance with its remand instructions, and 
imposes upon VA a concomitant duty to insure compliance with the 
terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 
105 (2008) (holding that only substantial rather than strict 
compliance with the Board's remand directives is required under 
Stegall); accord Dyment v. West,  
13 Vet. App. 141, 146-47 (1999).  In its March 2010 remand, the 
Board instructed the AOJ to readjudicate the Veteran's hearing 
loss claim and consider the January 2008 VA examination that was 
associated with the file after the November 2007 SSOC was issued.  
The Board also instructed the AOJ to schedule the Veteran for a 
Board hearing to present testimony regarding his tinnitus claim.  
Accordingly, the RO readjudicated the Veteran's hearing loss 
claim in June 2010, taking into account the January 2008 VA 
examination.  The Veteran also had an opportunity to present 
testimony at the November 2010 Board hearing.  Accordingly, the 
Board finds that there has been substantial compliance with its 
March 2010 remand directives.  See id.

As noted above, in April 2009 and November 2010 the Veteran 
testified at hearings before the Board.  Under 38 C.F.R. 
§ 3.102(c)(2) (2010), it is the responsibility of the hearing 
officer to explain fully the issues and suggest the submission of 
evidence which the claimant may have overlooked and which would 
be of advantage to the claimant's position.  In Bryant v. 
Shinseki, 23 Vet. App. 488, 491-93 (2010), the Court held that 
the hearing officer's duties under 38 C.F.R. § 3.102(c)(2) are 
twofold.  First, the hearing officer must explain fully the 
issues still outstanding that are relevant and material to 
substantiating the claim by explicitly identifying them for the 
claimant.  Id. at 496.  Second, the hearing officer must suggest 
that a claimant submit evidence on an issue material to 
substantiating the claim when such evidence is missing from the 
record or when the testimony at the hearing raises an issue for 
which there is no evidence in the record.  Id. at 496-97. 

Here, with respect to the Veteran's service connection claims for 
hearing loss and tinnitus, the outstanding issue has been whether 
these disabilities are related to service.  Although the Board 
asked questions of the claimant pertaining to this issue, the 
Veteran was not told directly that a nexus to service still 
needed to be established.  See id. at 497 (holding that a hearing 
officer's inquiries regarding the existence of a current 
disability and a nexus to service did not equate to explaining 
that these issues were material to substantiating the claim).  
However, the Board finds that the Veteran has not been prejudiced 
by this error.  In Bryant, 23 Vet. App. at 498-99, the Court held 
that although the hearing officer did not explicitly lay out the 
material issues of medical nexus and current disability, the 
purpose of 38 C.F.R. § 3.102(c)(2) had been fulfilled because the 
record reflected that these issues were developed by VA, 
including the provision of a VA medical examination report, and 
there was no indication that the appellant had any additional 
information to submit.  

Similarly, in this case the Veteran's claims have been fully 
developed, to include obtaining the Veteran's VA treatment 
records and providing a VA medical examination to assess the 
nature and etiology of his bilateral hearing loss and tinnitus.  
The Veteran has not identified any additional information or 
evidence relevant to these claims.  Thus, the outcome of this 
case has not been affected and no prejudice exists.  See id.; see 
also Shinseki v. Sanders, 129T S. Ct. 1696, 1704-05 (2009) 
(holding that the assessment of whether prejudicial error exists 
is based on the specific facts of each case); Mayfield v. 
Nicholson, 19 Vet. App. 103, 122 (2005), rev'd on other grounds, 
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (holding 
that no prejudice exists where the outcome of the claim is not 
affected by the error). 

As to the duty to suggest evidence that may have been overlooked, 
the Veteran had an opportunity to present testimony at both 
hearings regarding his hearing loss and tinnitus.  Neither the 
Veteran nor his representative has identified any evidence that 
might be available and had not already been submitted.  Moreover, 
as discussed above, a VA audiological examination report was 
already in the claims file which addressed both the Veteran's 
hearing loss and tinnitus.  As such, there was no indication that 
evidence had been overlooked.  See Bryant, 23 Vet. App. at 497-
98.  Therefore, there was no need to suggest the submission of 
evidence missing from the record.  See id.  

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield, 19 Vet. App. at 122. 

II. Service Connection
 
The Veteran contends that he is entitled to service connection 
for a bilateral hearing loss disability and tinnitus resulting 
from hazardous noise exposure in service.  For the reasons that 
follow, the Board concludes that service connection is not 
warranted.

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  For the showing of chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  38 C.F.R. 
§ 3.303(b).  If chronicity in service is not established, a 
showing of continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may be granted for 
any disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Additionally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service after 
December 31, 1946, service connection for organic diseases of the 
nervous system, including sensorineural hearing loss, may be 
established on a presumptive basis by showing that the disease 
manifested itself to a degree of 10 percent or more within one 
year from the date of separation from service.  38 U.S.C.A. §§ 
1101, 1112, 1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307; 
3.309(a).  This presumption is rebuttable by affirmative evidence 
to the contrary.  38 C.F.R. §§ 3.307(d). 

Here, as will be discussed in more detail below, there is no 
competent or credible evidence showing that the Veteran's hearing 
loss manifested to a compensable degree within the applicable 
time period.  Thus, the Veteran cannot benefit from this 
statutory presumption.  See id.   

In order to establish service connection for the claimed 
disorder, there must be competent evidence of (1) a current 
disability; (2) in-service incurrence or aggravation of a disease 
or injury; and (3) a causal relationship between the current 
disability and the disease or injury incurred or aggravated 
during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 
(Fed. Cir. 2004).  

Under the first Shedden element, there must be competent evidence 
showing that the Veteran has a current disability.  With respect 
to hearing loss, impaired hearing will be considered to be a 
disability under the laws administered by VA when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 
Hertz is 40 decibels or greater; or when the auditory thresholds 
for at least three of the frequencies 500, 1000, 2000, 3000, or 
4000 Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  38 
C.F.R. § 3.385.  The Court has held that the threshold for normal 
hearing is from 0 to 20 decibels, and that higher threshold 
levels indicate some degree of hearing loss.  Hensley v. Brown, 5 
Vet. App. 155, 157 (1993).  The auditory thresholds set forth in 
38 C.F.R. § 3.385 establish when hearing loss is severe enough to 
be service connected.  Hensley, 5 Vet. App. at 159.

The evidence of record shows that the Veteran has a hearing loss 
disability in the left ear but not the right ear.  In this 
regard, the January 2008 VA examination report reflects an 
audiogram showing puretone thresholds, in decibels, as follows: 
 






HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
25
30
35
LEFT
65
50
50
80
95

The Veteran's speech recognition scores, based on the Maryland 
CNC Word List, were 100 percent for the right ear and 92 percent 
for the left ear.  With respect to the Veteran's right ear, 
because the Veteran did not have a puretone threshold of 40 
decibels or greater in any of the relevant frequencies, or 26 
decibels or greater in at least three of the relevant 
frequencies, a hearing loss disability in the right ear has not 
been established.  See 38 C.F.R. § 3.385.  The Veteran's speech 
recognition score of 100 percent in the right ear likewise does 
not establish the presence of a hearing loss disability in the 
right ear.  However, the Veteran's puretone thresholds and speech 
recognition score do establish a hearing loss disability in the 
left ear.  See id.  

The Board notes that the existence of a current disability is the 
cornerstone of a claim for VA disability compensation.  38 
U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 
1332 (1997) (holding that interpretation of sections 1110 and 
1131 of the statute as requiring the existence of a present 
disability for VA compensation purposes cannot be considered 
arbitrary).  Because a current hearing loss disability has not 
been established for the Veteran's right ear, service connection 
may not be granted.  See id.  Thus, the Board will only consider 
whether the Veteran's left ear hearing loss disability is related 
to service. 

With regard to tinnitus, the Board notes that this disability is 
defined as "a noise in the ears, such as ringing, buzzing, 
roaring, or clicking.  It is usually subjective in type."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1956 (31st ed. 2007).  
Because tinnitus is subjective, its existence is generally 
determined by whether or not the veteran claims to experience it.  
Thus, for VA purposes, tinnitus is a disorder with symptoms that 
can be identified through lay observation alone.  See Charles v. 
Principi, 16 Vet. App. 370 (2002); Barr, 21 Vet. App. at 309.  
Here, the Veteran reported experiencing tinnitus in the left ear 
at the January 2008 VA examination.  Thus, the Board finds that 
the presence of tinnitus has been established for the left ear.  
See id.  The Veteran has not reported having tinnitus in the 
right ear. 

Under the second Shedden element, there must be competent 
evidence of incurrence or aggravation of an injury or disease in 
service.  The Board notes that where a veteran is seeking service 
connection for any disability, due consideration shall be given 
to the places, types, and circumstances of such veteran's service 
as shown by the veteran's service record, the official history of 
each organization in which the veteran served, the veteran's 
medical records, and all pertinent medical and lay evidence.  
38 U.S.C.A. § 1154(a) (West 2002).  

The Veteran argues that his military occupational specialty (MOS) 
as a steel worker exposed him to hazardous noise in service from 
sand blasters, welding equipment, grinders, drills, and hammers.  
The Veteran also contends that he had hazardous noise exposure 
from small arms fire, M-16s, mortar attacks, and off-shore 
bombings while he was stationed in Vietnam.  The Veteran denied 
wearing hearing protection during service.  The Board finds that 
the Veteran's MOS as a steel worker establishes that he was 
exposed to hazardous noise in service, as the Department of 
Defense has determined that this MOS has a high probability of 
noise exposure.  See VA Fast Letter 10-35 (September 2, 2010) 
(discussing the Duty MOS Noise Exposure Listing).  The Board also 
finds the Veteran's statements that he was exposed to hazardous 
noise in service from combat conditions in Vietnam to be 
competent, credible, and consistence with his service.  See 
38 U.S.C.A.  
§ 1154(a), (b).  

While the Board finds that the Veteran had hazardous noise 
exposure, there is no evidence that the Veteran's hearing loss or 
tinnitus manifested in service.  The Veteran's service treatment 
records are negative for diagnoses, treatment, or complaints of 
hearing loss or tinnitus.  Moreover, the Veteran's October 1970 
separation examination indicates that the Veteran's hearing was 
found to be normal.  While the results of an audiogram were not 
recorded, a whispered voice test performed at this time showed 
that the Veteran had normal hearing sensitivity within 15 feet to 
the right and left him, as interpreted by the audiologist in the 
January 2008 VA examination report.  At the November 2010 Board 
hearing, the Veteran testified that in his opinion his hearing 
loss decreased during service and thereafter.  However, while the 
Veteran is competent to report what he experienced, the fact that 
his hearing was found to be normal at separation, including the 
fact that the whispered voice test showed normal hearing, weighs 
against the Veteran's statement that his hearing loss manifested 
in service.  Thus, the Board does not find the Veteran's 
statement that this hearing loss manifested in service to be 
credible.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997) (holding that the Board is entitled to discount the 
credibility of evidence in light of its relationship to other 
items of evidence); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (holding that when 
determining whether lay evidence is satisfactory, the Board may 
properly consider, among other things, its consistency with other 
evidence submitted on behalf of the Veteran).  Further, although 
the Veteran stated at the April 2009 Board hearing that he 
experienced ringing in the ears during service, at the January 
2008 VA examination, he stated that it did not begin until after 
his left ear canal was injured in a post-service accident in 
1995.  Moreover, the Veteran stated at the April 2009 hearing 
that he did not seek treatment for tinnitus until the injury to 
his left ear in 1995.  Thus, the Board does not find it credible 
that the Veteran's tinnitus manifested in service given the 
conflict in the Veteran's statements as well as the absence of 
treatment for or findings of tinnitus during service.  See id.

In sum, the Board finds that although the Veteran was exposed to 
hazardous noise in service without hearing protection, neither 
his hearing loss nor tinnitus manifested in service.  

Under the third Shedden element, there must be competent evidence 
of a relationship between the Veteran's left ear hearing loss 
disability and tinnitus and his period of service.  In this 
regard, while the Board finds that the Veteran's hearing loss and 
tinnitus did not manifest in service, as discussed above, service 
connection may still be established if all of the evidence of 
record, including evidence of a continuity of symptomatology, 
shows that this disability was incurred in or aggravated by 
active service.  See 38 C.F.R. § 3.303(b)(d); see also Hensley, 5 
Vet. App. at 159 (holding that the absence of a hearing loss 
disability in service does not preclude service connection for a 
current hearing loss disability). 

Although the Veteran has been given several opportunities to do 
so, as discussed in the VCAA section above, the Veteran has not 
submitted any medical evidence showing treatment for his hearing 
loss or tinnitus.  A December 2004 statement by the Veteran's 
wife reflects that the Veteran had hearing loss in his left ear 
but does not reflect how long the Veteran's hearing loss had been 
present.

At the January 2008 VA examination, the Veteran reported in-
service noise exposure from sand blasters, welding equipment, 
grinders, drills, and hammers without the use of hearing 
protection.  He also reported noise exposure while serving in 
Vietnam from small arms fire, M-16's, mortars, and off-shore 
bombings without hearing protection.  He stated that from 1973 to 
1976 he worked as a plant manager and welder and did use hearing 
protection in the presence of loud noise.  In 1977, he worked for 
three months as a pipeline welder without the use of hearing 
protection.  Since 1978 the Veteran had been self-employed as a 
welder and reported no use of hearing protection in the presence 
of loud noise levels.  The Veteran stated that in 1995 a welding 
slag landed in his left ear canal and perforated his eardrum.  He 
underwent tympanoplasty surgery in 1995 and 1996 to treat his 
left ear injury.  The Veteran stated that since the welding 
accident he noticed constant tinnitus and aural fullness in the 
left ear.  An examination of the Veteran revealed a moderate 
conductive hearing loss in the left ear from 250 to 2000 Hertz, 
and a severe to profound mixed loss from 3000 to 8000 Hertz.  
After reviewing the claims file and examining the Veteran, the 
examiner concluded that she could not render an opinion as to 
whether the Veteran's hearing loss was related to military 
service without resorting to speculation due to the fact that 
there was no audiogram completed upon the Veteran's release from 
active service as well as the fact that the Veteran had an 
extensive history of occupational loud noise exposure and a post-
service injury to the left ear which caused a conductive mixed 
hearing loss.  With regard to tinnitus, the examiner found that 
it was unlikely that the Veteran's current complaint of tinnitus 
in his left ear was secondary to military noise exposure as the 
Veteran reported that he began to notice the tinnitus in his left 
ear following the post-service injury to his left ear canal in 
1995.  

At the April 2009 Board hearing, the Veteran described his in-
service noise exposure as well as the post-service injury to his 
left ear canal in 1995.  He stated that his hearing was limited 
in service and that he also experienced ringing at that time.  
However, he stated that he did not seek treatment for his hearing 
problems until his left ear canal was injured in 1995.  He stated 
that prior to that time he was just "living with the ringing." 

At the November 2010 Board hearing, the Veteran's wife stated 
that she had been married to the Veteran almost forty years and 
that the Veteran had trouble with his hearing since she had known 
him.  When asked how she knew that the Veteran had trouble 
hearing, she stated "[b]ecause he has the TV turned up pretty 
loud.  He says huh a lot . . . And he has to ask me to repeat 
myself if I'm not on the right side."  She stated that the 
Veteran did not seek treatment for his hearing problems.  When 
the Veteran was asked at the November 2010 hearing whether he had 
ringing in the ears prior to the 1995 accident, the Veteran 
stated that he had ringing for as long as he could remember.  The 
Veteran also stated that when he was self-employed he wore 
hearing protection.  The Board here notes that this statement 
contradicts the Veteran's statement at the January 2008 VA 
examination that he did not wear hearing protection when he was 
self-employed.  Therefore, it is not credible and carries no 
weight.  See Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 
511.  

In carefully reviewing the record, the Board finds that the 
preponderance of the evidence is against a relationship between 
the Veteran's left ear hearing loss and tinnitus and his period 
of service.  The Board has considered the Veteran's argument that 
his hearing problems are related to service.  In this regard, the 
Veteran is competent to report the history of his symptoms.  See 
Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); 
Jandreau v. Nicholson, 492 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  
However, he is not competent to render an opinion as to whether 
his current left ear hearing loss disability and tinnitus are 
related to service as this is a determination that is medical in 
nature because it is too complex to be made based on lay 
observation alone and therefore requires medical expertise.  See 
id; see also Barr, 21 Vet. App. at 309; Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  Therefore, because the Veteran has 
not been shown to have such medical expertise, his lay opinion as 
to whether there is a relationship between his left ear hearing 
loss disability and tinnitus and in-service noise exposure is not 
competent medical evidence and therefore is not probative with 
respect to this issue.  See id; see also 38 C.F.R. 3.159(a)(1); 
Layno v. Brown, 6 Vet. App. 465, 469-70 (2004) (holding that in 
order for testimony to be probative of any fact, the witness must 
be competent to testify as to the facts under consideration).  

The Board also does not find credible the Veteran's statements 
suggesting that his hearing loss and tinnitus have been present 
ever since service.  The Veteran's service treatment records, 
including his separation examination, are negative for evidence 
of hearing loss, and the Veteran did not seek treatment for 
hearing loss until 1995 when he injured his left ear drum.  This 
treatment occurred about twenty five years after the Veteran 
separated from service in November 1970.  Evidence of a prolonged 
period without medical complaint can be considered, along with 
other factors concerning the Veteran's health and medical 
treatment during and after military service, as evidence of 
whether a condition was incurred in service.  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Nieves-
Rodriguez, 22 Vet. App. 295, 305 (2008); see also Buchanan v. 
Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (holding that 
while the absence of contemporaneous medical records does not, in 
and of itself, render lay testimony not credible, the Board may 
weigh the absence of contemporaneous records when assessing the 
credibility of lay evidence).  Moreover, at the January 2008 VA 
examination, the Veteran stated that he did not notice his 
tinnitus until the 1995 injury to his left ear.  Thus, the Board 
does not find the Veteran's statements at the April 2009 and 
November 2010 hearings suggesting that tinnitus had been present 
since the service to be credible as they contradict his statement 
at the January 2008 VA examination and there is no evidence of 
treatment for tinnitus in service or for decades thereafter.  See 
id; see also Madden, 125 F.3d at 1481; Caluza, 7 Vet. App. at 
511.  

The Board also acknowledges the statement by the Veteran's wife 
at the November 2010 hearing that the Veteran's hearing loss had 
been present throughout their marriage of forty years.  However, 
in the December 2004 statement, the Veteran's wife stated that 
the Veteran had hearing loss in the left ear but she did not 
mention the right ear.  See id.  Moreover, at the November 2010 
hearing, when asked how she knew that the Veteran had trouble 
hearing, she answered in the present tense that the Veteran had 
various problems with his hearing.  She did not state that the 
Veteran had such problems when they were first married.  Thus, 
the Board finds that the statements by the Veteran's wife, by 
themselves, are not sufficient to show the presence of hearing 
loss ever since service and are outweighed by the absence of 
treatment for hearing loss for decades after service and the fact 
that the Veteran had a post-service injury to his left ear.  See 
id.  Significantly, the fact that the Veteran's wife related in 
the December 2004 statement that the Veteran had hearing loss in 
his left ear, and did not mention the Veteran's right ear, 
reinforces a finding that the Veteran did not have noticeable 
hearing difficulties until he injured his left ear drum in 1995. 

As such, the Board finds that the preponderance of the competent 
and credible evidence shows that the Veteran's left ear hearing 
loss disability did not have its onset until the 1995 injury in 
which a welding slag became lodged in the Veteran's left ear and 
punctured his ear drum, requiring two surgeries.  As the VA 
examiner noted in the January 2008 examination report, this 
injury caused the Veteran's left ear conductive mixed hearing 
loss.  Although the Board gives no weight to the examiner's 
stated inability to render an opinion as to whether the Veteran's 
hearing loss was related to service, the Board may still consider 
the examiner's other findings in the examination report.  See 
Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  In this 
regard, the Board notes that the examiner was considering whether 
both the Veteran's left ear and right ear hearing loss 
disabilities might be related to service and this is what 
complicated the issue.  As discussed, the Board finds that the 
Veteran does not have a right ear hearing loss disability for VA 
compensation purposes and therefore whether the Veteran's right 
ear hearing loss is related to service is not for consideration.  
See 38 U.S.C.A. § 1110, 1131; Degmetich,  
104 F.3d at 1332.  When the Veteran's left ear hearing loss is 
considered by itself, the preponderance of the evidence, 
including the absence of treatment or any mention of the 
Veteran's left ear hearing loss until the 1995 injury twenty five 
years after separation, and the VA examiner's finding that this 
injury caused the Veteran's left ear hearing loss, weighs against 
a relationship to service.  The fact that the Veteran had 
hazardous noise exposure in service by itself does not 
counterbalance this significant evidence weighing against such a 
relationship. 

For the same reasons, the Board finds that the preponderance of 
the credible evidence weighs against a relationship between the 
Veteran's tinnitus and his period of service.  The examiner's 
opinion that the Veteran's tinnitus in the left ear was not 
likely related to service and rather related to his post-service 
injury further weighs against the Veteran's claim. 

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claims.  Consequently, the 
benefit-of-the-doubt rule does not apply, and service connection 
for a bilateral hearing loss disability and tinnitus must be 
denied.  See 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55. 


ORDER


Entitlement to service connection for a bilateral hearing loss 
disability is denied. 

Entitlement to service connection for tinnitus is denied. 



			
	K. Parakkal	P. Sorisio
	             Veterans Law Judge                                      
Acting Veterans Law Judge
       Board of Veterans' Appeals                               
Board of Veterans' Appeals



	                         
__________________________________________
Mark W. Greenstreet
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


